Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. 11,451,747. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar systems.  For example, contrast instant claims 1 and 12 with claim 1 of ‘747:
‘747 Claim 1
Instant claims 1 and 12
A system enabling multiple screens sharing in an online meeting, the system comprising:
A system enabling multiple screens sharing in an online meeting, the system comprising:
a first data processing system comprising a first processor and a first digital client, the first processor causing the first digital client to individually share at least a first screen and a second screen;
a first data processing system comprising a first processor module and a first digital client, the first processor module causing the first digital client to individually share at least a first screen and a second screen;
and a second data processing system comprising a second processor and a second digital client, the second processor causing the second digital client to individually share at least a third screen and a fourth screen;
and a second data processing system comprising a second processor module and a second digital client, the second processor module causing the second digital client to individually share at least a third screen and a fourth screen;
wherein, the first digital client shares the first screen and the second screen while the second digital client shares the third screen and the fourth screen;
wherein, the first digital client shares the first screen and the second screen while the second digital client shares the third screen and the fourth screen;
the first digital client comprises a first digital client display interface, wherein the first digital client displays in the first digital client display interface, visual content of the third screen and the fourth screen in individual display windows;
the first digital client comprises a first digital client display interface, wherein the first digital client displays in the first digital client display interface, visual content of the third screen and the fourth screen in individual display windows;
and the second digital client comprises a second digital client display interface, wherein the second digital client displays in the second digital client display interface, visual content of the first screen and visual content of the second screen in individual display windows, while the first digital client displays the visual content of the third screen and the fourth screen;
and the second digital client comprises a second digital client display interface, wherein the second digital client displays in the second digital client display interface, visual content of the first screen and visual content of the second screen in individual display windows, while the first digital client displays the visual content of the third screen and the fourth screen.
the first processor causes the first digital client to create a first publishing data channel for each of the screens shared by the first digital client, wherein each of the first publishing data channels comprises an video track and an audio track, wherein each of the first publishing channels publishes the respective screens shared by the first digital client to a remote destination;
(claim 12) the first processor module causes the first digital client to create a first publishing data channel for each of the screens shared by the first digital client, wherein each of the first publishing data channels comprises an video track and an audio track, wherein each of the first publishing channels publishes the respective screens shared by the first digital client to a remote destination;
the first processor causes the first digital client to create a first receiving data channel for each of the screens shared by the second digital client, wherein each of the first receiving data channels comprises an video track and an audio track, wherein each of the first receiving channels receives the respective screens shared by the second digital client;
(claim 12) the first processor module causes the first digital client to create a first receiving data channel for each of the screens shared by the second digital client, wherein each of the first receiving data channels comprises an video track and an audio track, wherein each of the first receiving channels receives the respective screens shared by the second digital client;
the second processor causes the second digital client to create a second publishing data channel for each of the screens shared by the second digital client, wherein each of the second publishing data channels comprises an video track and an audio track, wherein each of the second publishing channels publishes the respective screens shared by the second digital client to a remote destination;
(claim 12) the second processor module causes the second digital client to create a second publishing data channel for each of the screens shared by the second digital client, wherein each of the second publishing data channels comprises an video track and an audio track, wherein each of the second publishing channels publishes the respective screens shared by the second digital client to a remote destination;
and the second processor causes the second digital client to create a second receiving data channel for each of the screens shared by the first digital client, wherein each of the second receiving data channels comprises an video track and an audio track, wherein each of the second receiving channels receives the respective screens shared by the first digital client.
(claim 12) and the second processor module causes the second digital client to create a second receiving data channel for each of the screens shared by the first digital client, wherein each of the second receiving data channels comprises an video track and an audio track, wherein each of the second receiving channels receives the respective screens shared by the first digital client.


That is, the differences between the claims are minimal and such differences would have been obvious to one of ordinary skill in the art. Further, remaining instant claims 2-11, and 13-19 correspond with subject matter disclosed by claims 2-18 of ‘825.  
Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 1-19 are directed to systems that when interpreted in light of the specification may read on software alone which is non-statutory. In order to comply, the claimed systems must explicitly comprise hardware (e.g. a processor, memory; not the “modules” alone that the claims currently recite) so they may not be reasonably be interpreted as software alone.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US Pub. No. 2016/0150184) in view of Zoom (Zoom. “Sharing Multiple Screens Simultaneously.” 27 June 2018, https://web.archive.org/web/20180627164705/https://support.zoom.us/hc/en-us/articles/115000424286-Sharing-Multiple-Screens-Simultaneously; accessed 8 April 2022).

 As to claim 1, Gandhi discloses a system enabling multiple screens sharing in an online meeting, the system comprising: 
a first data processing system comprising a first processor module and a first digital client (Fig. 1, label 102D and [0023], particularly, “At the network access node 102D, the user device 122 executes a multi-display video conference application for users 124, 126, 128.”; “network access node 102D” reading on “a first processing system”), the first processor module causing the first digital client to individually share at least a first screen and a second screen (Fig. 1, label 102D and [0023], particularly, “Each of the observer users can have separate displays or can share the same display. The user device 130, such as a desktop computer, executes a video conference application for user 132. The user device 134, such as a mobile phone, executes a video conference application for the user 136. The video conference applications executed by the user devices 114, 118, 130, 134 can correspond to a multi-display video conference application or a single display video conference application.”; [0049], discloses the “share screen” mode for respective displays); and 
a second data processing system comprising a second processor module and a second digital client, the second processor module causing the second digital client to individually share at least a third screen and a fourth screen (Fig. 1, label 102A and [0022], particularly, “For example, at the network access node 102A, a user device 108, such as a laptop, can execute a multi-display video conferencing application for two users 110, 112.”; “network access node 102A” reading on “a second processing system”; [0049], discloses the “share screen” mode), wherein, 
the first digital client shares the first screen and the second screen and the second digital client shares the third screen and the fourth screen ([0049], particularly, “Display data can include graphical data and/or video and audio data. For example, the graphical data can correspond to components of a file or a graphical user interface of the video conference session. The graphical data can be private data with respect to the corresponding user or it can correspond to shared graphical. data (e.g., via a “share screen” mode).”);
the first digital client comprises a first digital client display interface, wherein the first digital client displays in the first digital client display interface, visual content of the third screen and the fourth screen ([0049], particularly, “Display data can include graphical data and/or video and audio data. For example, the graphical data can correspond to components of a file or a graphical user interface of the video conference session. The graphical data can be private data with respect to the corresponding user or it can correspond to shared graphical. data (e.g., via a “share screen” mode).”; [0023], particularly, “At the network access node 102D, the user device 122 executes a multi-display video conference application for users 124, 126, 128.”; “network access node 102D”); and 
the second digital client comprises a second digital client display interface, wherein the second digital client displays in the second digital client display interface, visual content of the first screen and visual content of the second screen, and the first digital client displays the visual content of the third screen and the fourth screen ([0049], particularly, “Display data can include graphical data and/or video and audio data. For example, the graphical data can correspond to components of a file or a graphical user interface of the video conference session. The graphical data can be private data with respect to the corresponding user or it can correspond to shared graphical. data (e.g., via a “share screen” mode).” And [0022], particularly, “For example, at the network access node 102A, a user device 108, such as a laptop, can execute a multi-display video conferencing application for two users 110, 112.”; “network access node 102A” reading on “a second processing system”).
But, Gandhi does not explicitly disclose the first digital client shares the first screen and the second screen while the second digital client shares the third screen and the fourth screen and visual content of the third screen and the fourth screen in individual display windows on the first digital client display interface, and
the second digital client displays visual content of the first screen and visual content of the second screen in individual display windows, while the first digital client displays the visual content of the third screen and the fourth screen.
That is, Gandhi does not disclose two-way screen sharing simultaneously and displaying those screens in individual windows in any explicit way.
However, Zoom discloses a first digital client shares screens while a second digital client shares screens and visual content on the screens is displayed in individual display windows on the first digital client display interface (page 1, “To enable simultaneous screen sharing… Participants using dual monitors can see the two most recently shared screens on each of the monitors”), and
a second digital client shares screens while a first digital client shares screens and visual content on the screens is displayed in individual display windows on the second digital client display interface (page 1, “To enable simultaneous screen sharing… Participants using dual monitors can see the two most recently shared screens on each of the monitors”).
Therefore it would have been obvious to one of ordinary prior to the effective filing date of the application to combine the teachings of Gandhi and Zoom in order to provide a means of simultaneously sharing multiple screens so as to provide a better environment for collaborative work during virtual meetings.

As to claim 2, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further disclose first processor module causes the first digital client to display in the first digital client display interface, visual content of the screens shared by the first digital client and the second digital client in individual display windows; and the second processor module causes the second digital client to display in the second digital client display interface, visual content of the screens shared by the first digital client and the second digital client in individual display windows (Zoom, page 1, “To enable simultaneous screen sharing… Participants using dual monitors can see the two most recently shared screens on each of the monitors”).

As to claim 3, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further disclose the first screen comprises a video stream and an audio stream, obtained from a first camera and a first microphone, respectively, connected to the first data processing system; and the third screen comprises a video stream and an audio stream, obtained from a second camera and a second microphone, respectively, connected to the second data processing system (Fig. 1 and Gandhi, [0031]).

As to claim 4, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the second screen comprises a video stream and an audio stream, obtained from a first software application present on the first data processing system, wherein the video stream and the audio stream obtained from the first software application is independent of the first camera and the first microphone; and the fourth screen comprises a video stream and an audio stream, obtained from a second software application present on the second data processing system, wherein the video stream and the audio stream obtained from the second software application is independent of the second camera and the second microphone  (Gandhi, Fig. 1 and [0031]).

As to claim 5, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the first processor module causes the first digital client to display in the first digital client display interface, visual content of the first screen, the second screen, the third screen and the fourth screen in individual display windows, wherein the individual display windows of the first digital client display interface are arranged in a grid of equally sized windows (Zoom, page 1, “To enable simultaneous screen sharing… Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

As to claim 6, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the first processor module causes the first digital client to, based on an input received from a first user, change the size of the individual display windows, of the first digital client display interface, simultaneously to equally sized larger or smaller sized windows (Zoom, page 1, “To enable simultaneous screen sharing… Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

As to claim 7, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the first processor module causes the first digital client to, based on an input received from a first user, change the size of one of the individual display windows of the first digital client display interface (Zoom, page 1, “To enable simultaneous screen sharing…Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

As to claim 8, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the first processor module causes the first digital client to, based on an input received from a first user, move one of the individual display windows to a desired location within the first digital client display interface (Zoom, page 1, “To enable simultaneous screen sharing…Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

As to claim 9, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the first processor module causes the first digital client to, based on an input received from a first user, minimize at least one of the individual display windows of the first digital client display interface, while displaying the visual content in remaining of the of the individual display windows of the first digital client display interface, which are not minimized (Zoom, page 1, “To enable simultaneous screen sharing…Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

As to claim 10, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses the third screen comprises a video stream and an audio stream, obtained from a second camera and a second microphone, respectively, connected to the second data processing system; the fourth screen comprises a video stream and an audio stream, obtained from a second software application present on the second data processing system, wherein the video stream and the audio stream obtained from the second software application is independent of the second camera and the second microphone; the first processor module causes the first digital client to enable playing of the audio streams corresponding to the third screen and the fourth screen; and the first processor module, based on input from a first user of the first data processing system, causes the first digital client to selectively stop playing one or both of the audio streams corresponding to the third screen and the fourth screen (Gandhi, Fig. 1 and [0031] and Zoom, page 1, “To enable simultaneous screen sharing…Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom)

As to claim 11, the teachings of Gandhi and Zoom as combined for the same reasons set forth in claim 1’s rejection further discloses a remote server module, wherein, the first data processing system is connected to the remote server module; the second data processing system is connected to the remote server module; the server module coordinates sharing of the screens between the first data processing system and second data processing system; the first processor module causes the first digital client to publish the visual content of the first and the second screens in the individual display windows of the first digital client display interface, by sourcing the visual content corresponding to the first and the second screens locally within the first data processing system, without requiring the server module to send the visual content of the first and the second screens to the first data processing system; and the second processor module causes the second digital client to publish the visual content of the third and the fourth screens in the individual display windows of the second digital client display interface, by sourcing the visual content corresponding to the third and the fourth screens locally within the second data processing system, without requiring the server module to send the visual content of the third and the fourth screens to the second data processing system (Gandhi, Fig. 1 and [0029] and Zoom, page 1, “To enable simultaneous screen sharing…Participants using dual monitors can see the two most recently shared screens on each of the monitors”; standard functions of Zoom).

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while alleviating the 35 USC 101 and Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2008/0267282 (Kalipatnapu et al) - The system has a set of multipoint conference units (MCUs) for facilitating video conferences between participants. A controlled MCU of the MCUs manages a set of endpoints, and receives a set of available video streams from each of the endpoints. A master MCU manages another set of the endpoints, selects active video streams out of another set of available video streams, and determines required one of the active video streams for delivery to the endpoints. The master MCU transmits active video stream to the controlled MCU.
US Pub. No. 2014/00258406 (Salesky et al) - The method involves receiving a user input at an interface of a first computer. The received user selection is translated to boundary positions around the first area and second area. The boundary positions are independent of boundaries of the first display and boundaries of the second display. A first frame image is selected within the boundary positions around the first area and a second frame image is selected within the boundary positions around the second area. The first and second displays are respective first and second monitors associated with first computer.
US Pat. 9,571,534 (Ding et al) – The method involves identifying attempt by a communications device to play video data within virtual meeting session using media player. Communications device is configured to share portion of desktop presented on device with other remote communications devices participating in virtual meeting session. A copy of video data is retrieved, and several media players are launched to present copy of video data on other remote communications devices. Several media players are launched corresponding to the location of media player on shared portion of desktop.
US Pat. 9,555,343 (Ouyang et al) – The method involves displaying a portion of content on a primary display of a primary device and a secondary display of a secondary device, where the secondary device is being shared with the primary device during an online conference session. The portion displayed on the primary display is detected, when a primary change has occurred in the content. A graphical element is displayed on the primary display in response to detection of the primary change occurred in the content.
US Pat. 10,542,126 (Nayak) – The method involves transmitting an invitation to an upcoming meeting hosted on an online conferencing system, where the invitation includes associated meeting time. A request is received by an invitee of the upcoming meeting to access the upcoming meeting prior to the meeting time. A presentation for the upcoming meeting is recorded. The recorded presentation is played during the meeting in response to receive an instruction to play the recording. The invitee is prompted to record a presentation for the upcoming meeting.
US Pub. No. 2006/0002315 (Theurer et al) – The screen data comprising user interface element is displayed by source node computer and transmitted to the consumer node computer. The transmission of screen data is suspended to the consumer node computer, based on detection of deployed and undeployed state of user interface element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452